                           UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                           v.                                 TELEPHONE STATUS CONFERENCE
                                                                     (COUNSEL ONLY)

    PETER F. THAO, WAYNE L. STILEN, and                                   Case No. 19-CR-176
         CHRISTOPHER S. ULLMER


HONORABLE WILLIAM C. GRIESBACH, presiding                                           Time Called: 11:01 a.m.
Proceeding Held: April 17, 2020                                                  Time Concluded: 11:06 a.m.
Deputy Clerk: Cheryl                                                                       Tape: 041720

Appearances:

UNITED STATES OF AMERICA by:                            William J. Roach
PETER F. THAO by:                                       Thomas G. Wilmouth
WAYNE L. STILEN by:                                     Martin J. Pruhs
CHRISTOPHER S. ULLMER by:                               Shane Brabazon


Christopher Ullmer:
Mr. Brabazon states he anticipates a plea agreement being filed next week for Mr. Ullmer. The Court states that
the change of plea hearing can be set when the plea agreement is filed. Mr. Ullmer is in custody at the Brown
County Jail. The clerk can set a change of plea hearing via Zoom, if possible.

Peter F. Thao:
Mr. Wilmouth requests a change of plea hearing be set in approximately 60 days. The Court sets the change of
plea hearing for June 17, 2020 at 10:00 a.m.

Wayne L. Stilen:
Mr. Pruhs informs the Court that an information and plea agreement were filed today. The defendant is in custody
in Outagamie County. The Court sets the change of plea hearing for June 17, 2020 at 10:00 a.m.

The Court excludes time under the Speedy Trial Act as to all three defendants.




                Case 1:19-cr-00176-WCG Filed 04/17/20 Page 1 of 1 Document 133
